 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST.  REDACTED MATERIAL IS MARKED WITH “*” AND BRACKETS AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
 
 
AMENDED AND RESTATED PENN TRAFFIC COMPANY SUPPLY AGREEMENT


THIS AGREEMENT, made as of the 10th day of September, 2008 (this “Agreement”),
is by and between The Penn Traffic Company ("Penn Traffic") and C&S Wholesale
Grocers, Inc. ("C&S").


Preliminary Statement.  C&S and Penn Traffic entered into a supply agreement,
dated as of January 29, 2008 (the "Original Agreement"), whereby C&S agreed to
procure and to sell, and Penn Traffic agreed to purchase from C&S, except as
otherwise specifically set forth therein, Penn Traffic's entire requirements of
produce for the Penn Traffic Stores (as defined therein), pursuant to the terms
and subject to the conditions set forth in the Original Agreement.


The parties desire to continue and expand their relationship by C&S procuring
and selling, and Penn Traffic purchasing, all other categories of merchandise
(with the exception of the products set forth in Section 1.3 and subject to the
terms and conditions of Section 3.12 and 3.15).


The parties desire to make certain other modifications to the business terms
included in the Original Agreement.


In order to set forth the terms and conditions regarding the additional
categories of merchandise, and to modify the terms and conditions regarding
certain provisions of the Original Agreement, the parties now desire to amend
and restate the Original Agreement as of the Effective Date (as defined herein).


Agreement.  In consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties, intending to be legally bound,
agree as follows:


SECTION 1.   OVERVIEW; AGREEMENT TO PURCHASE.


1.1            Overview.  Pursuant to this Agreement, C&S will procure
Merchandise (as defined below) for Penn Traffic to be shipped to Penn Traffic's
facilities in Dubois, Pennsylvania and Syracuse, New York (each, a "Facility,"
and together, the "Facilities"), and Penn Traffic will purchase all Merchandise
from C&S, except as otherwise set forth herein.  Penn Traffic will retain
responsibility for all employees, Facility or other leases or real property,
material handling and transportation equipment, contracts and all other
liabilities associated with the Facilities.  C&S will not operate the
Facilities, nor shall it have any liability related to any warehouse,
maintenance, support, distribution, storage (including outside storage) or
inbound and outbound transportation related matters.  Penn Traffic will select
orders, load and seal trucks, route and deliver orders to the Penn Traffic
Stores (as defined herein).  Penn Traffic shall be responsible for inbound
inspection of Merchandise and any and all other quality control.
 
 
 
 

--------------------------------------------------------------------------------

 


1.2            Agreement to Purchase.  Penn Traffic agrees to purchase, except
as otherwise specifically set forth herein and except with respect to any
products C&S already supplies to Penn Traffic pursuant to the GM/HBC Agreement
(as defined herein), from C&S, and C&S agrees to procure and to sell to Penn
Traffic, Penn Traffic’s entire requirements of  grocery, bakery, candy, spices,
store supplies, fresh meat, deli, seafood, produce, dairy, floral, frozen
(mainline), frozen bakery, ice cream, frozen meat, frozen seafood, ice and
certain other merchandise in the product categories carried by C&S
("Merchandise") for all Penn Traffic Stores.  Notwithstanding the preceding, the
terms and conditions regarding the procurement of fresh meat, ice, store
supplies and floral and frozen turkeys and shrimp will be as set forth in
Sections 3.12 and 3.15 below.  For purposes of this Agreement, to “procure”
shall mean to negotiate directly or indirectly with the applicable vendor with
respect to all terms of the purchase of goods including, but not limited to (as
applicable), price, specifications, quantity, freight and trade funding.  For
the purposes of this Agreement, to “purchase” (where C&S is the
purchaser)  shall mean to:  (a) perform the physical act of purchasing goods
through the execution and tender of purchase orders to an applicable
vendor;  (b) to pay for such goods; and (c) to own such goods until such time
the load containing the goods is sealed at the Facility in preparation for
shipment to the Penn Traffic Stores and is in transit to the Penn Traffic
Stores.


1.3            Merchandise Exclusions.


(a)            DSD and Cross-Dock.  Merchandise does not include products that,
as of the date hereof, are supplied by direct store delivery (“DSD”) vendors or
cross-dock vendors, subject to Section 1.4 below.  Penn Traffic will promptly
provide C&S with a list of such products.  Nothing in this Agreement shall
prohibit or otherwise limit Penn Traffic’s ability to purchase either now or in
the future any item that is available DSD or cross-docked only and not available
through C&S.  Penn Traffic shall have the option to convert a warehouse item to
DSD or cross-dock for a special distribution or promotion. [*]  Penn Traffic
agrees to provide C&S with its past levels of promotional DSD or cross-dock, to
keep C&S apprised with to its anticipated activity (in part to coordinate buying
activity and to ensure proper service levels and inventories) and to report to
C&S on a periodic basis its actual level of activity. [*]


(b)            Seasonal GM or Specialty Products.  Merchandise does not include
seasonal GM and specialty products, which may include natural, organic and
private label products, which are procured and purchased by Penn Traffic from
specialty suppliers who at the time of this Agreement are, or in the future may
become, authorized by Penn Traffic in Penn Traffic’s sole discretion to supply
such product to Penn Traffic.  Penn Traffic will promptly provide C&S with a
current list of such products.


(c)            Pharmacy.  Penn Traffic will continue to procure, handle and
distribute pharmacy products for the Penn Traffic Stores.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
- 2 -

--------------------------------------------------------------------------------


 


(d)            Tobacco.  Penn Traffic will continue to procure, purchase, stamp,
handle and distribute cigarettes and other tobacco products for the Penn Traffic
Stores.  [*]


1.4            Merchandise Additions.  If C&S elects to procure any item
excluded from the definition of Merchandise (as set forth in 1.3 above), then
Penn Traffic will support C&S and will purchase its requirements of such item
from C&S if C&S's pricing on such item is cost-competitive, as determined by
Penn Traffic in its reasonable discretion, taking into account the costs
associated with [*] with and any special services provided by the vendor of such
product.


1.5            Penn Traffic Stores.  Penn Traffic Stores shall mean all stores
owned,  operated or licensed by Penn Traffic or any subsidiary or affiliate of
Penn Traffic (excluding any such stores closed by or disposed of by Penn Traffic
subsequent to the date hereof) and any independent stores to which Penn Traffic
or any subsidiary or affiliate of Penn Traffic provides Merchandise, in all
instances above, at any time during the Term (as defined herein) hereof.


SECTION 2.  IMPLEMENTATION SCHEDULE AND TERM.


2.1            Schedule.  C&S will commence the supply of all Merchandise to
Penn Traffic for the Facilities on October 12, 2008 (the "Effective
Date").  Penn Traffic will, except as otherwise specifically set forth herein,
purchase from C&S and accept delivery of its entire requirements of Merchandise
to the Facilities on the Effective Date.  Notwithstanding anything herein to the
contrary, between the date hereof and the Effective Date, C&S will continue to
procure, and Penn Traffic will continue to purchase, Penn Traffic's entire
requirements of produce, pursuant to the terms and subject to the conditions set
forth in the Original Agreement.


2.2            Term.  The “Term” of this Agreement shall commence on the
Effective Date and will end on October 8, 2016 ("Termination Date").  The
parties agree that all targets, thresholds, commitments, amounts due and other
obligations under this Agreement shall be measured in Contract Years and
Contract Quarters, as applicable.  Each Contract Year is a period consisting of
four (4) consecutive Contract Quarters and each Contract Quarter is a period
consisting of thirteen (13) (or fourteen (14)) consecutive weeks, each
commencing on a Sunday and ending on the following Saturday.  The first Contract
Year and first Contract Quarter shall each commence on the Effective Date, which
shall be a Sunday.  Attached hereto as Schedule 2.2 is the list of Contract Year
commencement and termination dates during the Term.  All targets, thresholds,
commitments, amounts due and other obligations under this Agreement shall be
time-prorated accordingly for any 14- week Contract Quarter or 53-week Contract
year, or any shortened Contract Year due to a termination of the Agreement.  
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
- 3 -

--------------------------------------------------------------------------------


 
 
SECTION 3.  PRICE, REBATE, FEES AND OTHER TERMS.


3.1            [*]


(a)           [*]


(b)           [*]


(c)           [*]


(d)           [*]


(e)           [*]  C&S is in the process of implementing a [*] to, among other
things, [*].  At the time C&S tests and commercially deploys [*], C&S will
commence billing Penn Traffic through utilization of [*]


(f)           Penn Traffic Inventory.  C&S currently owns all produce inventory
at the Facilities. On October 12, 2008, C&S shall purchase the other categories
of Penn Traffic’s inventory existing at the Facilities on such date, except any
damaged, distressed, off-condition, out-of-code, short-coded, dead inventory,
DSD or cross-dock items.  The terms and conditions governing the inventory
purchase shall be set forth in the Inventory Agreement attached hereto as
Schedule 3.1(f).


(g)           C&S Facilities.  [*]


3.2           [*]
 
 3.3            [*]


3.4            [*] 


3.5           [*]


3.6           Product Specifications.
 
(a)           Produce.  With respect to produce Merchandise, the parties agree
to observe Penn Traffic's product specifications delivered by Penn Traffic to
C&S as of January 29, 2008 (the "Specifications"), except as expressly set forth
herein, and the Perishable Agricultural Commodities Act guidelines ("PACA
Guidelines").  Penn Traffic may update the Specifications from time to time,
subject to C&S's reasonable approval, and so long as any changes to the
Specifications are provided to C&S in writing with reasonable advance notice, so
C&S has adequate time to order produce Merchandise under the new
Specifications.  If the Penn Traffic inspector properly rejects produce
Merchandise at the time of its inbound receiving, due to a documented failure to
conform to the Specifications or PACA Guidelines (verified by an FDA or USDA
inspection, if requested by C&S), C&S agrees to assume full responsibility for
the applicable Merchandise.  [*] If the Penn Traffic inspector rejects the
produce Merchandise at any time after such Merchandise has been received, Penn
Traffic agrees to assume full responsibility for such Merchandise.  C&S agrees
to use its good faith efforts to work with the vendor to pick up the product or
otherwise minimize Penn Traffic's damages, but in no event shall C&S be held
financially liable for any produce Merchandise rejected after receiving.   Penn
Traffic is responsible for all costs associated with FDA or USDA inspections,
which C&S may require as necessary.  Notwithstanding anything to the contrary
set forth herein, if C&S procures produce Merchandise in a terminal or open
market buy in order to meet Penn Traffic's needs (except where C&S procures such
produce in order to replace produce rejected by Penn Traffic pursuant to this
Section 3.6(a)), Penn Traffic agrees that any such Merchandise is not required
to conform to its Specifications, and Penn Traffic agrees to accept any such
Merchandise and to assume full responsibility for such Merchandise.  The parties
agree that terminal or open market buys are not to be used as the primary
mechanism for procuring produce Merchandise, and should be used only in certain
instances as determined by C&S in its reasonable discretion, including, but not
limited to, a fluctuation in Penn Traffic's volume.  C&S agrees to inform Penn
Traffic of any terminal or open market buy in advance, unless doing so is not
reasonably practicable, in which case, C&S will inform Penn Traffic as soon as
reasonably practicable.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 4 -

--------------------------------------------------------------------------------


 
 


(b)           Perishables and other Merchandise.  C&S will procure all
Merchandise for Penn Traffic in accordance with Penn Traffic’s then current
guidelines for product specifications, which shall be provided in writing to C&S
from time to time and subject to C&S's reasonable approval.  C&S will work
together with Penn Traffic in approaching the vendor community in order to
negotiate with multiple vendors to achieve a competitive product cost for
quality perishable items.
 
3.7            Ad Bookings/Forecasts.  Penn Traffic shall provide promotional
bookings, ad bookings and forecasts to C&S with reasonable advance notice.  C&S
and Penn Traffic will work together to minimize leftover ad product that is in
the Facilities, including canceling shipments and having vendors pick-up
leftover ad product.  Penn Traffic will remerchandise items where
possible.  Items that are removed from the promotion by Penn Traffic beyond such
time that C&S is able to cancel inbound delivery shall be considered leftover ad
product.  C&S and Penn Traffic will work together to buy turn Merchandise in
quantities consistent with the weekly forecasts and Penn Traffic's needs.  Penn
Traffic will ultimately be held fully responsible for leftover ad product and
any issues resulting from forecasting and ad quantities.
 
3.8           Procurement Fee.  C&S will charge a Procurement Fee equal to [*]


3.9           [*]


3.10            New Items.  C&S will work with vendors to make new items
available for shipment to Penn Traffic at the earliest shipment date.  If Penn
Traffic provides C&S at least [*]’ notice of any new item, C&S will procure such
new product, in the case of non-strategic products, within [*] of vendor’s first
available ship date, and in the case of strategic products, on the vendor's
first available ship date, in each case, subject to availability of the product
from the vendor.  It is Penn Traffic's responsibility to identify to C&S in such
notice whether it reasonably considers such new item to be a "strategic"
product.


3.11            [*]


3.12            Fresh Meat, Ice, Floral and Store Supplies.  C&S will quote to
Penn Traffic a [*]


3.13            Coupons.  Penn Traffic and C&S hereby agree that Penn Traffic
shall redeem all its coupons through the C&S coupon program commencing no later
than sixty (60) days after the Effective Date.  [*]
 
3.14           Backhaul.  [*]  Penn Traffic shall retain ultimate control over
both its inbound and outbound freight.  If Penn Traffic overrules a C&S decision
with respect to backhauls or if Penn Traffic mismanages its inbound freight, and
C&S can demonstrate that that decision or mismanagement impairs Service Level,
then the parties will adjust such Service Level calculation to the extent that
Penn Traffic’s decision had a negative effect.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
- 5 -

--------------------------------------------------------------------------------


 
 
3.15           Frozen Turkeys and Shrimp. [*]


SECTION 4.  INFORMATION TECHNOLOGY AND RELATED ISSUES.


4.1           Equipment and Software.  All existing IT equipment and software
that the parties currently employ will remain in place at the Penn Traffic
Facilities and in C&S's facilities.  Each party shall be responsible for its own
administration, support, maintenance, software licensing and disaster recovery
with respect to its systems.  C&S shall provide any IT equipment or software,
and any administration, support, maintenance, software licensing or disaster
recovery with respect thereto, required by any C&S personnel to perform C&S's
obligations under this Agreement (including with respect to any produce buyers
that were hired by C&S as described in Section 11 hereof).  Penn Traffic shall
provide any IT equipment or software, and any administration, support,
maintenance, software licensing or disaster recovery with respect thereto,
required by any Penn Traffic personnel to perform Penn Traffic's obligations
under this Agreement.  Penn Traffic shall be responsible for developing the
necessary interfaces and links so that its IT equipment and software can
interface with C&S's current systems.  C&S will develop the necessary interfaces
and build links so that C&S's inventory and billing systems are synchronized
with Penn Traffic's inventory and billing systems so that Penn Traffic can
transmit and receive data consistent with C&S's master inventory file.


4.2           Receivings.  Penn Traffic will receive all Merchandise on its
loading docks consistent with Penn Traffic's past practices.  C&S will create
and send POs to Penn Traffic.  Penn Traffic will enter receivings into its
warehouse management system.  Penn Traffic will adjust the POs to reflect what
was received versus what was ordered and will send the adjusted POs back to
C&S.   The parties agree to review receivings on at least a weekly basis.


4.3            Vendor Compliance.  [*]


4.4            Store Orders.  Penn Traffic will transmit to C&S store orders,
volume forecasts and any additional information necessary to assist C&S in its
procurement of Penn Traffic's Merchandise requirements.  Penn Traffic will be
responsible for polling and will generate store selection orders.  Penn Traffic
personnel will select orders, load and seal trucks, route and deliver the orders
to the Penn Traffic Stores, all in the ordinary course of its business.  Penn
Traffic will take ownership of the Merchandise and C&S will invoice Penn Traffic
for such Merchandise at the time the load containing such Merchandise is sealed
at the Facility and is in transit to the Penn Traffic Stores, subject to Section
4.7 below.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 6 -

--------------------------------------------------------------------------------


 
 
4.5            Billing.  C&S will issue the Weekly Statement to Penn Traffic
each Sunday (as set forth below).  Penn Traffic will generate customer manifests
and store invoices and Penn Traffic will handle all billing and credits to the
Penn Traffic Stores.


4.6            Inventory Responsibility.  Penn Traffic will maintain inventory,
price maintenance and set-up maintenance, and handle all labeling, adjustments
and substitutions.


4.7           Risk of Loss.  [*]


4.8           PACA.  The parties will work together to add any necessary
language to the Penn Traffic Weekly Statement (as defined herein), account
statements, purchase orders, invoices or other documents and to take any other
actions necessary to ensure that both parties are in compliance with PACA and
that, with respect to PACA regulated commodities sold hereunder, C&S can
preserve its rights to the PACA trust.


SECTION 5.  BILLING AND PAYMENT.


5.1            Weekly Statements.  Each Sunday, C&S shall electronically
transmit to Penn Traffic a statement (the “Weekly Statement”) for all billing
amounts (which includes purchases, Procurement Fees, [*], other fees and
credits) for the immediately preceding seven days (collectively, the “Weekly
Statement Amount”).


5.2           Payment.  [*]  If the relevant banks are not open for business on
the due date of Penn Traffic payment, then such due date shall be accelerated to
the previous day that the relevant banks are legally open. [*]


5.3            Miscellaneous Billing and Payment Matters.  Time is of the
essence.
If any payment is in default, C&S shall have the right (which rights shall be
nonexclusive, cumulative of and additional to all other remedies) to defer
further shipments until all payments in default have been made or to terminate
this Agreement as provided in Section 14.1(a) hereof.  Further, without limiting
any other rights and remedies set forth herein, [*]  Penn Traffic or C&S shall
give notice to the other party of any billing adjustments it believes should be
made, and the parties shall attempt to reach agreement on any adjustments within
seven (7) days.  Notwithstanding the above, C&S will not have the right to defer
shipments unless the payment default cumulatively exceeds [*], and for any
cumulative payment default greater than [*] but less than [*], C&S shall be
required to provide at least 1 business day (when banks in New York are legally
open) notice before deferring any shipments or exercising its right of
termination under Section 14.  C&S may immediately exercise any of its rights
under this Section 5.3 and otherwise in the event of any payment default equal
to or greater than [*], or if any payment default has not been cured by the next
immediate Weekly Statement.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 7 -

--------------------------------------------------------------------------------


 
 
5.4            [*]


5.5            Third Party Deductions.  From time to time, Penn Traffic may ask
C&S to act as its agent to deduct amounts that are due from manufacturers,
vendors or other third parties ("Vendors") to Penn Traffic.  C&S has the right,
in its reasonable discretion, to refuse to honor any third party deduction
request that Penn Traffic may make.  [*]


SECTION 6.  PRICE VERIFICATION AND AUDIT.


6.1            Prospective Review and Price Verification Procedures.


(a)            Merchandise with a [*].  The parties agree to work to develop a
weekly price prospective review process, whereby C&S will transmit to Penn
Traffic all cost information for Merchandise with a [*] on a weekly basis and
Penn Traffic shall review and comment on such information.  It is the intent of
the parties that the weekly data transmittal and Penn Traffic's review of such
information shall be the primary mechanism to ensure pricing accuracy before
such Merchandise is procured.  [*]  Penn Traffic shall commence such review
promptly upon receipt of such information after the applicable quarter end and
shall complete such review within fifteen (15) days of the receipt of such
information.  Any review hereunder shall be conducted by individuals
knowledgeable regarding industry standards and customs, and such persons shall
keep all such information strictly confidential.


(b)            Merchandise with [*].   [*]  Penn Traffic shall commence such
review promptly upon receipt of such information after the applicable quarter
and shall complete such review within fifteen (15) days of the receipt of such
information.  Any review hereunder shall be conducted by individuals
knowledgeable regarding industry standards and customs, and such persons shall
keep all such information strictly confidential. [*]


(c)            Reimbursement and Agreement with Cost Information.   C&S will
reimburse Penn Traffic for any actual findings pursuant to Section 6.1(a) and
(b) above that C&S overbilled Penn Traffic, and correspondingly Penn Traffic
will pay C&S for any actual findings that C&S underbilled Penn Traffic [*].  If
during the review process specified in Section 6.1(a) and (b) a pervasive error
in billings is discovered, the transactions resulting in the error should be
evaluated for the current period under review as well as the previous six months
with the total overbillings / underbillings being reimbursed to the respective
party.  Notwithstanding anything herein to the contrary, failure by either party
to dispute any [*] information within [*] of the applicable billing date with
respect to all Merchandise shall be deemed to be such party's agreement with
respect to such cost information, and such party shall thereafter waive any
claim or right to adjust such amount.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 8 -

--------------------------------------------------------------------------------


 


6.2            [*].


(a)            Penn Traffic may audit, at its expense, C&S's records in order to
confirm the [*] is issued in accordance with the terms and conditions of this
Agreement.  [*]


(b)            The [*], as defined in this Agreement, will be provided to Penn
Traffic by C&S on a weekly basis and supported by a Weekly Statement, detailing
the calculation of the [*] by department, as further discussed in Sections 3.2
and 3.3.


(c)            Any such audit will be conducted at C&S's premises by a
nationally or regionally recognized third party auditing firm acceptable to C&S
in its reasonable discretion and any review hereunder shall be conducted by
individuals knowledgeable regarding industry standards and customs, and such
persons shall keep all such information strictly confidential.  Penn Traffic
shall have the right to have a representative, to be mutually agreed upon by the
parties, present and participating as necessary during such audit.  Upon C&S's
request, prior to commencement of the audit, Penn Traffic agrees to require such
third party auditing firm to execute any reasonable confidentiality agreement
provided by C&S.


(d)           Penn Traffic will be limited to [*]audits during each Contract
Year and each audit will be limited to information related to the [*] period
immediately preceding the audit.  Notwithstanding the preceding sentence, in the
event that a discrepancy is discovered by an audit during the [*] covered by
such audit, then the audit may include prior periods (up to a total of [*]
years) but only to verify that the same discrepancy had not occurred during such
prior periods.  If the same error is found in the [*] prior years then Penn
Traffic is authorized to recoup the monies due because of the error, as well as
reasonable associated expanded audit fees for additional transaction testing by
the third party audit firm.  Unless any significant discrepancies are found,
each such audit shall be completed within fifteen working days.  The parties'
mutual objective is to identify and resolve any errors promptly after they occur
rather than to rely upon the audit procedure to identify errors. [*]


(e)           [*]


(f)           C&S shall maintain complete and detailed records, data,
information and statements in auditable form and quality in respect of all
activities related to the provision of services on behalf of Penn Traffic and to
all of C&S’s other obligations under this Agreement, as information fully
integrated into the overall financial statements maintained by C&S in the
ordinary course of business.  C&S shall prepare and maintain for a period of not
less than [*] following the end of each fiscal year, adequate books and records
with respect to:  (i) C&S’s performance of services under this Agreement,
(ii)  all amounts charged or credited by C&S to Penn Traffic under this
Agreement, (iii) all costs arising under this Agreement and (iv) such other
records, data or information as may be set forth under this Agreement or by Penn
Traffic from time to time.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 9 -

--------------------------------------------------------------------------------


 
 
(g)           The books and records shall be maintained consistent with GAAP,
consistently applied, and shall be in a form suitable for audit, review and
copying and shall be made available as reports produced from C&S’s overall
financial statements maintained by C&S for its entire operations in the ordinary
course of business.  All books and records shall be maintained in accordance
with C&S’s document retention policy.


(h)           Penn Traffic will be provided access to, and the right to audit,
upon reasonable notice and cooperation from Penn Traffic, any information Penn
Traffic determines it needs in order to verify any of the items listed in (a)
through (g) above, provided however, Penn Traffic will not be provided access to
data or information relating to other customers of C&S or information unrelated
to the performance of services under this agreement, except as may be necessary
to verify cost allocations.  Further, notwithstanding the preceding, Penn
Traffic will not be entitled to certain proprietary, confidential or sensitive
information, [*], as further described in Section 18.9(b).


SECTION 7.  SERVICE LEVEL.  C&S agrees that it shall provide the Merchandise
pursuant to this Agreement in a manner such that Service Level (as defined
below) is at least [*]% (the "Required Service Level").


7.1            Calculation of Service Level.  C&S will provide Penn Traffic a
weekly Service Level Reconciliation Report showing, with respect to each
invoice, the number of cases ordered, shipped, out of stock, discontinued and
unauthorized.  [*]


7.2            Service Level Violation.  The parties agree that C&S shall be in
violation of this Agreement if, for any reason other than a default by Penn
Traffic under this Agreement, an event of force majeure or other factor outside
the control of C&S (including, but not limited to, as set forth in Section 7.1
above), C&S fails to maintain the Required Service Level during any Measurement
Period (as defined herein), provided however that this section shall not apply
during the first Contract Quarter following the Effective Date.  [*], will be a
“Measurement Period.”  Such failure shall be a "Service Level Violation."


7.3            Cure of Service Level Violation.  Should a Service Level
Violation occur, Penn Traffic shall give notice to C&S and C&S shall use its
best efforts to immediately restore the Required Service Level.  If, in the
Measurement Period following the occurrence of a Service Level Violation the
Required Service Level is achieved for such Measurement Period, then the Service
Level Violation shall be cured and new measurement periods shall begin.  Failure
to achieve the Required Service Level in the subsequent Measurement Period shall
entitle Penn Traffic to receive a penalty payment (the “Penalty Payment”) to the
extent that the Service Level is below [*]% during such subsequent Measurement
Period and each subsequent Measurement Period until the Required Service Level
is restored (“Penalty Period”).  The Penalty Payment shall be equal to: [*]
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 10 -

--------------------------------------------------------------------------------


 
 
7.4            [*]


7.5           Service Level Termination.  If the Service Level is below [*]%
(the “Termination Level”) for any [*] Periods, Penn Traffic may issue written
notice to C&S of its intent to terminate the Agreement within 3 business days of
the expiration of the Measurement Periods for which the Service Level was below
the Termination Level.  If, after receipt of such notice, C&S does not achieve a
Service Level equaling at least the Termination Level in the Measurement Period
immediately subsequent to such [*] Periods, Penn Traffic will have the right to
terminate the Agreement following the end of such succeeding Measurement Period
by providing C&S written notice thereof.


7.6           Reporting System.  The parties agree that the intent of this
Agreement is to provide Penn Traffic with service equal to, if not better, than
what it enjoyed prior to the commencement of the Agreement. Penn Traffic
currently has a reporting and service level system that prioritizes service by
item importance.  The parties will work together to develop a reporting system
that mirrors Penn Traffic’s current system and to work to ensure that Penn
Traffic receives a level of service by priority of category that is equal to, if
not better, than what it enjoyed prior to the commencement of the
Agreement.  Notwithstanding the preceding, the terms and conditions (including
the definitions, levels and thresholds and calculations) regarding Required
Service Level, Service Level Calculation, Service Level Violation, Cure of
Service Level Violation, Penalty Payment and Service Level Termination as set
forth in this Section 7 shall remain in full force and effect and shall not be
altered or amended, even after the reporting system described above is
implemented.


SECTION 8.  RECLAMATION PROGRAM. Penn Traffic and C&S hereby agree that Penn
Traffic shall utilize C&S as and C&S shall be Penn Traffic’s reclamation
provider for all Penn Traffic Stores commencing not later than sixty (60) days
after the Effective Date.  [*]
 
SECTION 9.  FACILITIES.  The parties agree that beginning on the Effective Date,
the Merchandise will be procured to and shipped from Penn Traffic's Facilities
operated by Penn Traffic employees.  To the extent that Penn Traffic elects to
close or change the location of either or both Facilities or add additional
facilities, Penn Traffic will give C&S reasonable notice of such and the parties
agree to meet and discuss any modifications necessary to this Agreement.  Penn
Traffic will arrange and be responsible for any reasonable outside storage and
related transportation expenses, including, but not limited to, outside storage
required due to the procurement of Merchandise [*].  The parties agree to
consult with each other with respect to forward buy activity and Facility
capacity, particularly where additional forward buy activity may result in
warehouse inefficiencies and/or outside storage expenses.  C&S acknowledges that
this may result in a decreased level of forward buy activity on account of the
Penn Traffic Stores, [*].
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 11 -

--------------------------------------------------------------------------------


 




SECTION 10.    [INTENTIONALLY OMITTED.]


SECTION 11.  NO JOINT EMPLOYER.  Penn Traffic and C&S are independent
contractors.  Neither party has the right or power, express or implied, to do
any act or thing that would bind the other party, except as expressly set forth
herein.  All employees at or related to the Facilities or relating to the Dubois
or Syracuse divisions or the Penn Traffic Stores or company ("Penn Traffic
Employees") are and will continue to be the employees solely of Penn Traffic,
unless otherwise agreed by the parties.  Nothing in this Agreement shall alter
the status of the Penn Traffic Employees, and the Penn Traffic Employees shall
not be considered or deemed in any way to be employees of C&S, provided,
however, that C&S hired the two (2) produce turn buyers that were formerly
employed by Penn Traffic.  The parties agree to keep the produce turn buying
function in the Syracuse Facility, unless otherwise mutually agreed to by the
parties. The buying function, except with respect to produce, will be handled
from C&S facilities. Penn Traffic agrees to reasonably consider any request by
C&S to transfer the produce buying function to a C&S facility.  C&S shall not
exercise any authority over the Penn Traffic Employees, including, but not
limited to, selecting, engaging, fixing the compensation of, discharging and
otherwise managing, supervising and controlling the Penn Traffic Employees and
no joint employer relationship shall exist.  Penn Traffic shall not exercise any
authority over the produce turn buyers.


SECTION 12.  INVENTORY POLICY.   Penn Traffic will continue to manage and issue
store credits to the Penn Traffic Stores, handle all call-ins and handle
customer service issues.  Penn Traffic is responsible for inventory control and
any and all shortages or gains in the Facilities.  Further, Penn Traffic is
fully responsible for the cost and disposition of leftover ad product,
out-of-code, dead, excess or discontinued inventory.  The above is pursuant to
and further described on Schedule 12(a) attached hereto.  Amounts due by Penn
Traffic or credited to Penn Traffic pursuant to this Section 12 will be
estimated weekly and trued up at the close of each C&S fiscal period, provided,
however, that all Merchandise governed by PACA will be paid for within thirty
(30) days as set forth in Section 5.2 above.  The inventory procedures for the
Facilities will be Penn Traffic's current procedures attached hereto as Schedule
12(b).  Penn Traffic agrees to observe a warehouseman’s duty of care under
applicable New York and Pennsylvania law with respect to the Merchandise. Penn
Traffic agrees, upon C&S's request, to allow C&S access to the Facilities to
inspect its inventory, and to confirm that Penn Traffic is following the
attached procedures and otherwise accurately accounting for the inventory under
GAAP principles.


SECTION 13.  INDEMNITY AND INSURANCE.


13.1            Indemnification. Without limiting any indemnification
obligations set forth elsewhere in this Agreement, the parties agree as follows:
 
 
- 12 -

--------------------------------------------------------------------------------


 
 
 (a)           C&S.  C&S shall defend, indemnify and hold harmless Penn Traffic
and its subsidiaries and affiliates, and its and their directors, officers,
employees, servants, agents, successors and assigns from any and all third party
losses, claims, charges and expenses including reasonable attorneys’ fees and
costs of settlement ("Losses") which are incurred by virtue of or result from
(x) the inaccuracy in or breach of any representation or warranty made by C&S in
this Agreement and any other agreement delivered in connection with this
Agreement; (y) the non-fulfillment of any covenant, provision or agreement to be
performed by C&S under this Agreement and any other agreement delivered in
conjunction with this Agreement during the Term; or (z) any claims for injury to
person or damage to property arising out of or resulting from (i) acts or
omissions of C&S, its employees, and agents in any manner relating to the
procurement or delivery to the Facilities (but only where C&S actually made such
delivery itself) of the Merchandise purchased for Penn Traffic pursuant to the
terms of this Agreement or (ii) the willful misconduct or negligent acts of C&S
or its employees or agents; provided, however, this indemnification and hold
harmless shall not apply to the extent of any claims arising from or as a result
of the omission, willful misconduct or negligent acts of Penn Traffic, its
employees or agents.  Whenever Penn Traffic receives notice of a claim or demand
that would be covered by this provision, Penn Traffic shall in turn provide C&S
with prompt written notice of such claim or demand and shall tender the defense
and handling of such claim to C&S.
 
(b)           Penn Traffic.  Penn Traffic shall defend, indemnify and hold
harmless C&S and its subsidiaries and affiliates, and its and their directors,
officers, employees, servants, agents, successors and assigns from any and all
third party Losses which are incurred by virtue of or result from (v) claims of
entitlement to liens and/or ownership of C&S's inventory in the Penn Traffic
Facilities; provided that this shall only apply to instances where C&S can
demonstrate that such Losses resulted from Penn Traffic failing to fulfill an
affirmative obligation to C&S; (w) Penn Traffic's business or other operations,
incurring or accruing at any time, including, but not limited to, those relating
to (i) the Facilities, any replacement or other Penn Traffic facilities, outside
storage and any real estate leases; (ii) environmental matters; (iii) material
handling and transportation equipment; (iv) contractual obligations (other than
this Agreement or any other agreement between Penn Traffic and C&S, except as
set forth herein); (v) Penn Traffic Employees (including pension withdrawal
liability); and (vi) Penn Traffic's retail and wholesale stores; (x) the
inaccuracy in or breach of any representation or warranty made by Penn Traffic
in this Agreement and any other agreement delivered in connection with this
Agreement; (y) the non-fulfillment of any covenant, provision or agreement to be
performed by Penn Traffic under this Agreement and under any other agreement
delivered in connection with this Agreement during the Term; or (z) any claims
for injury to person or damage to property arising out of or resulting from (i)
acts or omissions of Penn Traffic, its employees, and agents in any manner
relating to the procurement of (as applicable), handling, storage,
transportation or delivery (except as otherwise set forth herein) or use of the
Merchandise procured or purchased for Penn Traffic pursuant to the terms of this
Agreement and any other agreement delivered in connection with this Agreement or
(ii) the willful misconduct or negligent acts of Penn Traffic, or its employees
or agents; provided, however, this indemnification and hold harmless shall not
apply to the extent of any claims arising from or as a result of the omission,
willful misconduct or negligent acts of C&S, its employees or agents.  Whenever
C&S receives notice of a claim or demand that would be covered by this provision
or any other indemnification obligation herein, C&S shall in turn provide Penn
Traffic with prompt written notice of such claim or demand and shall tender the
defense and handling of such claim to Penn Traffic.
 
 
- 13 -

--------------------------------------------------------------------------------


 
 
(c)           Product Liability; Infringement.  Notwithstanding any provision to
the contrary contained herein, with respect to product liability claims or
claims arising in connection with any product acquired for, or supplied to Penn
Traffic by C&S pursuant to this Agreement (including liability for or claims of
Infringement arising in connection with such products), the parties shall look
to the manufacturer and/or vendor (or broker) of such product for any and all
defense, indemnity or hold harmless claims.  If the manufacturer and/or vendor
(or broker) is unable to provide such defense, indemnification or hold harmless,
then Penn Traffic agrees to defend, indemnify and hold harmless C&S and its
subsidiaries and affiliates, and its and their directors, officers, employees,
servants, agents, successors and assigns from, against, and in respect of, any
such claims, absent the gross negligence or willful misconduct of C&S.  For
purposes of this Section, "Infringement" shall mean alleged or real
infringement, of any trademark, patent, copyright or other intellectual property
right.


13.2            C&S Insurance. C&S agrees to procure and maintain, at its sole
cost and expense, Comprehensive General Liability Insurance with limits of
liability for each occurrence of no less than $[*] (with umbrella coverage above
such $[*] of no less than $[*] per occurrence) and automobile liability
insurance in a combined value of $[*] for property damage and injury to or death
of any person, or persons, with an insurance company or companies satisfactory
to Penn Traffic.  C&S shall name Penn Traffic and its subsidiaries and
affiliates, and its and their directors, officers, employees, servants, agents,
successors and assigns as additional insureds and the policies shall provide
that C&S cannot cancel any such insurance without providing Penn Traffic with
thirty (30) days prior notice.  Such policies of insurance and certificates of
insurance demonstrating the foregoing shall be delivered to Penn Traffic within
fifteen (15) days from the date of this Agreement, and renewals thereof, as
required, shall be delivered at least thirty (30) days prior to the expiration
of the policy term.


13.3            Penn Traffic Insurance.  Penn Traffic agrees to procure and
maintain, at its sole cost and expense, Comprehensive General Liability
Insurance, including products liability and contractual liability coverage, with
limits of liability for each occurrence of no less than $[*] (with umbrella
coverage above such $[*] of no less than $[*] per occurrence) and automobile
liability insurance on all owned, non-owned and hired vehicles in a combined
value of $[*] for property damage and injury to or death of any person, or
persons, with an insurance company or companies satisfactory to C&S.  Further,
Penn Traffic agrees to procure and maintain, at its sole cost and expense, (i)
property and casualty insurance providing all risk coverage in an amount not
less than [*] of the replacement cost of the Facilities (and any replacement
facilities), the material handling and other equipment and all Merchandise held
or to be held in its Facilities or otherwise by Penn Traffic (including the
Existing Inventory and the produce inventory); and (ii) workers' compensation
insurance and employer's liability insurance in the amounts required by
law.  Penn Traffic shall name C&S and its subsidiaries and affiliates, and its
and their directors, officers, employees, servants, agents, successors and
assigns as additional insureds (except with respect to workers' compensation and
employer's liability policies) and the policies shall provide that Penn Traffic
cannot cancel any such insurance without providing C&S with thirty (30) days
prior notice.  Such policies of insurance and certificates of insurance
demonstrating the foregoing shall be delivered to C&S within fifteen (15) days
from the date of this Agreement, and renewals thereof, as required, shall be
delivered at least thirty (30) days prior to the expiration of the policy term.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 14 -

--------------------------------------------------------------------------------


 
 
SECTION 14.  TERMINATION.


14.1            Termination by C&S.


(a)C&S may terminate this Agreement for cause (i) if Penn Traffic fails to pay
any undisputed amount or amounts cumulatively exceeding $[*] to C&S when due,
under this Agreement, the GM/HBC Agreement (as defined herein) or   any other
agreement between Penn Traffic and C&S or their respective controlled affiliates
or subsidiaries, and such failure continues for 1 business day (where banks in
New York are legally open) after C&S has provided Penn Traffic written notice of
such failure; (ii) if Penn Traffic has breached any material obligation (other
than a payment obligation which is covered under (i) above) under this Agreement
or the Inventory Agreement, and if such breach is curable, remains uncured after
60 days following written notice of such breach from C&S; (iii) if Penn Traffic
has filed for bankruptcy protection or a  proceeding shall be instituted against
Penn Traffic seeking to adjudicate it bankrupt or insolvent and such proceeding
shall remain undismissed or unstayed for a period of 60 days, provided that C&S
shall not terminate this Agreement in such an event if Penn Traffic is otherwise
in compliance with the terms of this Agreement and Penn Traffic provides
adequate assurance of future performance under this Agreement; or (iv) if
General Electric Capital Corporation or Kimco Capital Corp. or any other
material credit or lending party has declared that Penn Traffic has committed an
Event of Default as defined under its respective credit agreement with Penn
Traffic and has ceased extending Penn Traffic credit, provided that C&S shall
not terminate this Agreement in such an event if Penn Traffic is otherwise in
compliance with the terms of this Agreement and Penn Traffic provides adequate
assurance of future performance under this Agreement.


(b)            If C&S terminates this Agreement pursuant to this Section 14.1,
then, Penn Traffic shall, (i) pay any and all amounts outstanding, charges and
fees incurred through termination; (ii) purchase from C&S any and all
unamortized IT capital expenditures to the extent C&S made such expenditure in
order to fulfill its obligations pursuant to this Agreement; and (iii) purchase
at the [*] (plus delivery fees) any and all inventory purchased by C&S for Penn
Traffic.  Further, in conjunction with such termination, C&S may, at its
election and after providing Penn Traffic with 1 business day (where banks in
New York are legally open and which 1 business day can overlap with and is not
in addition to any notice requirement set forth in 141.(a) above) (and the
opportunity within such 1 business day to pay for the inventory as set forth in
(iii) above), enter onto the Penn Traffic Facilities to remove its Merchandise
at the Facilities, or to arrange for shipment of the Merchandise to a third
party and Penn Traffic agrees to cooperate with C&S in its efforts to assemble
and remove its Merchandise.  In such an instance, Penn Traffic shall remain
liable for any material deficiency resulting from the sale, liquidation or
disposition of the Merchandise as compared to the value of the Merchandise
calculated at [*] (plus delivery fees), and Penn Traffic shall also pay any and
all reasonable costs and expenses in conjunction with C&S's retrieval of C&S's
Merchandise, as well as fulfill all other obligations stated herein.  C&S agrees
to use reasonable efforts to obtain fair market value for the inventory in any
sale, liquidation or disposition of the Merchandise.  The parties agree and
acknowledge that the remedies under this section are nonexclusive, cumulative of
and additional to all other rights or remedies in law or equity of C&S
(including rights or remedies afforded to C&S under the Uniform Commercial Code
(UCC)), including C&S's right to seek and recover demonstrated lost profits for
the remainder of the Term of the Agreement.  Further, all provisions surviving
termination of this Agreement (such as an indemnification obligation) shall
remain in full force and effect.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 15 -

--------------------------------------------------------------------------------


 
 
14.2            Termination by Penn Traffic.  Penn Traffic may terminate this
Agreement for cause (i) if C&S has breached any material obligations under this
Agreement or the Inventory Agreement and if such breach is curable, remains
uncured after 60 days following written notice of such breach from Penn Traffic;
or (ii) if C&S has filed for bankruptcy protection, or a proceeding shall be
instituted against C&S seeking to adjudicate it bankrupt or insolvent and such
proceeding shall remain undismissed or unstayed for a period of 60 days,
provided that Penn Traffic shall not terminate this Agreement in such an event
if C&S is otherwise in compliance with the terms of this Agreement and C&S
provides adequate assurance of future performance under this Agreement.  Penn
Traffic may further terminate all components of this Agreement, with the
exception of the [*] which will remain in full force and effect, for cause if
C&S fails to pay any undisputed amount or amounts cumulatively exceeding $[*] to
Penn Traffic when due, under this Agreement, the GM/HBC Agreement or any other
agreement between Penn Traffic and C&S or their respective controlled affiliates
or subsidiaries, and such failure continues for 1 business day (where banks in
New York are legally open) after Penn Traffic has provided C&S written notice of
such failure. [*] In the event that Penn Traffic terminates the Agreement
pursuant to this Section 14.2, C&S shall pay any and all amounts outstanding,
rebates, charges and fees incurred through termination.  The parties agree and
acknowledge that the remedies under this section are nonexclusive, cumulative of
and additional to all other rights or remedies in law or equity of Penn
Traffic.  Further, all provisions surviving termination of this Agreement (such
as an indemnification obligation) shall remain in full force and effect.


14.3           Expiration of Term.  Unless terminated earlier as provided under
Sections 14.1 and 14.2, this Agreement shall expire at the end of the
Term.  Upon the expiration of the Term, Penn Traffic must, subject to its rights
under Section 5.4, fulfill all obligations set forth in Section 14.1(b)(i), (ii)
and (iii), and C&S must, subject to its rights under Section 5.4, fulfill all
obligations set forth in Section 14.2.


 
SECTION 15.  FORCE MAJEURE.  Notwithstanding any other provision of this
Agreement, if producers or manufacturers establish allocations or restrictions
on quantities of supplies available to C&S or if service at the facilities of
either C&S or Penn Traffic is interrupted by reason of riots, insurrection, war,
adverse weather, acts of God, or work stoppage, pickets or other labor disputes
at or regarding the Facilities or C&S facilities, performance of the affected
party shall be excused to the extent, but only to the extent, it is delayed,
hindered or prevented by any such events. Notwithstanding the foregoing, both
parties will work together to mitigate any effects under this Section 15.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 16 -

--------------------------------------------------------------------------------


 
 
SECTION 16.  FINANCIALS.
 
(a)           Penn Traffic shall inform C&S of any and all defaults occurring
under either a material credit agreement or any other material lending
agreement.
 
(b)           Penn Traffic shall provide C&S annual financial statements
(including income statement, balance sheet, profit and loss statement and cash
flow statement) for Penn Traffic and its subsidiaries and affiliates within [*]
of the later of their public filing or completion by an independent certified
public accountant and in no event more than [*] following the end of the fiscal
year for Penn Traffic.  Such financial statements will be accompanied by an
opinion of the independent certified public accountant who prepared such
statements as well as a certificate of the senior officer of Penn Traffic as to
the truth and accuracy of the financial statements and attesting that the
financial statements present fairly and accurately the financial condition and
results of operations of Penn Traffic and its subsidiaries and affiliates for
the period then ended.
 
SECTION 17.  NOTICES.  All notices hereunder shall be sent by telephone
(confirmed immediately in writing), and shall be deemed to have been duly given
if faxed (with receipt confirmed), hand-delivered, delivered by overnight
courier or mailed by registered or certified mail, postage prepaid, and
addressed or faxed as follows, unless and until either party notifies the other
in accordance with this Agreement of a change of address or fax number:


If to C&S:
C&S Wholesale Grocers, Inc.

7 Corporate Drive
Keene, NH 03431
Attn: Richard B. Cohen, Chief Executive Officer
Phone: (603) 354-4601
Fax: (603) 354-4692


With a copy to:


General Counsel
C&S Wholesale Grocers, Inc.
7 Corporate Drive
Keene, NH 03431
Phone: (603) 354-5885
Fax: (603) 354-4694
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
 
- 17 -

--------------------------------------------------------------------------------


 
 
If to Penn Traffic:


The Penn Traffic Company
1200 State Fair Blvd.
Syracuse, NY 13221
Attn:  Gregory J. Young, Chief Executive Officer
Phone: (315) 461-2382
Fax:  (315) 461-2474


With a copy to:


General Counsel
The Penn Traffic Company
1200 State Fair Blvd.
Syracuse, NY 13221
Phone: (315) 461-2347
Fax: (315) 461-2532


SECTION 18.  MISCELLANEOUS.


18.1            Entire Agreement.  This Agreement and the Schedules contained
herein contain the entire understanding of the parties with respect to its
subject matter and may be amended only by written instrument executed by both
parties or their respective successors or assigns. The Original Agreement will
be amended and restated by this Agreement as of the Effective Date.  The GM/HBC
Agreement by and between C&S and Penn Traffic, dated January 24, 2007 ("GM/HBC
Agreement") is a separate and independent agreement covering volume separate
from the volume covered under this Agreement and the GM/HBC Agreement shall
remain in full force and effect according to its terms.  [*]


18.2            Waiver; Remedies.  No claim or right arising out of the breach
of this Agreement can be discharged in whole or in part by waiver or
renunciation of a claim or right unless the waiver or renunciation is supported
by consideration and is in writing and signed by the aggrieved party.  Waiver by
either party of a breach by the other of any provision of this Agreement shall
not be deemed a waiver of any other provision or future compliance with all
provisions hereunder, and all such provisions shall remain in full force and
effect.  Failure of either party to enforce any right hereunder shall not be
deemed a waiver of any subsequent right hereunder.


18.3           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, via facsimile or otherwise as agreed to by the parties
hereto, each of which shall be deemed an original and all of which together
shall constitute one and the same instrument.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 18 -

--------------------------------------------------------------------------------


 




18.4.         Organization; Standing.  C&S represents and warrants to Penn
Traffic (as of the date of this Agreement and as of the Effective Date), that it
is a corporation duly organized, validly existing, and in good standing under
the laws of the State of Vermont.    Penn Traffic represents and warrants to C&S
(as of the date of this Agreement and as of the Effective Date), that it is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware.


18.5           Absence of Conflicting Agreements.  The parties hereby represent
and warrant to each other (as of the date of this Agreement and as of the
Effective Date) that the execution and delivery by such party of this Agreement
does not, and the perfor­mance by such party of this Agree­ment will not (i)
conflict with or violate the articles of organization or operating agreement, in
each case as currently in effect, of such party, (ii) conflict with or violate
any law applicable to such party or by or to which such party is bound or
subject or (iii) result in any breach of, or constitute a default (or an event
that with notice or lapse of time or both would constitute a de­fault) under, or
give to any person or entity any right of termination, amendment, acceleration
or cancellation of, or require payment under any note, bond, mortgage,
indenture, contract, agreement, arrange­ment, commitment, lease, license,
permit, franchise or other instrument or obligation to which such party is a
party or by or to which such party is bound or subject.


18.6           No Consents Required.  The parties hereby represent and warrant
to each other (as of the date of this Agreement and as of the Effective Date)
that no con­sent, ap­prov­al, waiv­er, li­cense, order, autho­ri­zation,
govern­mental consent or permit of, or registra­tion, declara­tion, or filing
with, or notice to, any governmen­tal authority or any other person or entity,
is re­quired in connec­tion with the execu­tion, deliv­ery, and perfor­mance by
either party of this Agreement.


18.7           Authority; Binding Effect.  The parties hereby represent and
warrant to each other (as of the date of this Agreement and as of the Effective
Date) that each individual signing this Agreement hereby represents and warrants
that he has the full power and authority to do so and thereby bind the
corporation on whose behalf the individual has signed the Agreement.  The
execution, delivery and performance of this Agreement have been duly authorized
by all necessary corporate action on the part of each party.  This Agreement
shall be binding upon the parties and their respective successors or assigns, as
well as any transferee of substantially all of the assets of a party, provided,
however, that neither party may assign this Agreement without the written
consent of the other party. 


18.8           Applicable Law.  This transaction shall be governed by, and this
Agreement shall be construed and enforced in accordance with, the internal laws
of the state of New York.  If any provision, clause or part, or the application
thereof under certain circumstances, is held invalid, the remainder of this
Agreement or the application of such provision, clause or part shall not be
affected thereby.
 
 
- 19 -

--------------------------------------------------------------------------------


 




18.9           Confidentiality.


(a) Penn Traffic Confidentiality.  Penn Traffic acknowledges that disclosure to
third parties of product cost, product specifications, the terms of this
Agreement and wholesale information or other non-public financial information
obtained by Penn Traffic in the course of this Agreement could have a
substantial adverse effect on C&S.  Penn Traffic further acknowledges that such
commercial information obtained by Penn Traffic regarding C&S (or its affiliates
or subsidiaries) wholesale operations is proprietary to C&S.  Penn Traffic
agrees to maintain any such commercial information in strict confidence.  Penn
Traffic agrees to restrict access to any such commercial information to only
those Penn Traffic employees deemed necessary to fulfill its responsibilities
under this Agreement and further agrees to not disclose any such commercial
information except as otherwise required by law.  If Penn Traffic is required by
law to disclose any confidential information, Penn Traffic shall notify C&S and
cooperate with C&S in its efforts to limit such disclosure or to seek
confidential treatment with respect to all or a portion of such confidential
information or to seek such a protective order or other remedy as may be
available by law.  [*]


(b) Price Verification and [*] Audit.  Without limiting the above or any other
terms of this Agreement, the reports, documents, information and materials
provided to Penn Traffic and its auditors  in connection with price verification
and audit procedures pursuant to Sections 6.1 and 6.2 are highly confidential,
non-public information which shall be protected from disclosure pursuant to
Section 18.9(a) above.  In certain cases, notwithstanding the execution of this
Agreement and the confidentiality obligations set forth herein, due to the
sensitive nature of certain information and/or other confidentiality obligations
of C&S, C&S may not disclose certain information to Penn Traffic in its original
format [*].  Further, Penn Traffic agrees, upon C&S's request, to execute any
confidentiality agreement provided by C&S and shall cause its officers or other
employees (or third party agents) who will have access to confidential
information to execute any individual affirmations of their confidentiality
obligations as requested and in a form provided by C&S.  In addition to the
above, Penn Traffic understands and agrees that information related to
[*].  Accordingly, in order for C&S to agree to provide such confidential
information, Penn Traffic agrees that it will allow access to such confidential
information only to those Penn Traffic employees or third party agents who have
a need to know such confidential information in connection with Penn Traffic's
price verification and [*] audit and who have been approved of by C&S.  All such
confidential information may not be copied or reproduced by Penn Traffic in any
form, and may only be used pursuant to the uses permitted hereunder.


(c) C&S Confidentiality.  C&S acknowledges that disclosure to third parties of
product cost, product specifications and retail information or other non-public
financial information obtained by C&S in the course of this Agreement could have
a substantial adverse effect on Penn Traffic.  C&S further acknowledges that
such commercial information obtained by C&S regarding Penn Traffic retail
operations is proprietary to Penn Traffic.  C&S agrees to maintain any such
commercial information in strict confidence.  C&S agrees to restrict access to
and use of any such commercial information to only those C&S employees deemed
necessary to fulfill its responsibilities under this Agreement and further
agrees to not disclose any such commercial information to its other customers or
its own retail operations except as otherwise required by law.  If C&S is
required by law to disclose any confidential information, C&S shall notify Penn
Traffic and cooperate with Penn Traffic in its efforts to limit such disclosure
or to seek confidential treatment with respect to all or a portion of such
confidential information or to seek such a protective order or other remedy as
may be available by law.
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 20 -

--------------------------------------------------------------------------------




 
18.10        Compliance With Law.  Each party hereto shall, at its sole cost and
expense, procure and maintain all licenses and permits required for its
business, and represents and warrants that it shall comply with all applicable
federal, state or local laws, ordinances, and regulations pertaining to its
business and its performance under this Agreement, including those pertaining to
the environment, tobacco, OSHA, food labeling, and bioterrorism.  Penn Traffic
agrees that it shall materially comply with all terms and conditions of the
Facility leases.


18.11        C&S Ownership of Inventory.  Prior to the time a load is sealed at
the Facility in preparation for shipment to the Penn Traffic Stores, has left
such Facility and is in transit to the Penn Traffic Stores (at which time title
shall pass to Penn Traffic) (the "Date of Transfer"), C&S has and shall retain
full and complete ownership of any inventory supplied by C&S hereunder (except
for the products expressly excluded from Merchandise as set forth in Section 1.3
of this Agreement), and all rights under the UCC and all other applicable law
with respect thereto including, without limitation, rights of a seller, secured
party, bailor and/or consignor, as applicable.  Penn Traffic agrees that it does
not have any ownership or other interest in such inventory, regardless of the
fact that such inventory is located at its Facilities.  Penn Traffic will not
represent to any person that it has any such ownership or other interest
(including to its lender(s)), except as set forth herein, nor will Penn Traffic
pledge or grant a security interest in, create or assert a lien on, or otherwise
encumber, C&S's inventory, or purport to do or suffer to exist any of the
foregoing, to secure any debt liability or obligation in connection with any
note, bond, contract, agreement, commitment, lease, license, permit, financial
or other instrument to which Penn Traffic is a party, or otherwise.  Further,
Penn Traffic represents and warrants to C&S that it has not granted a security
interest in (or otherwise encumbered or permitted any lien to attach to) this
inventory in the past, except to its lenders in conjunction with its working
capital financing, which lien shall not be deemed to attach to such inventory
and attachment is hereby agreed to be postponed until the Date of Transfer. As
promptly as practicable after the Effective Date, Penn Traffic will use
commercially reasonable efforts to obtain and provide C&S with copies of written
agreement ("Consents") from General Electric Capital Corporation, Kimco Capital
Corp., and any other Penn Traffic lender(s) or parties secured by Penn Traffic's
inventory that C&S owns all such inventory and/or has all rights of a seller,
secured party, bailor and/or consignor under the UCC and all other applicable
law (as the case may be) and that neither Penn Traffic nor any such bank, lender
or other party has any security or other interest in this inventory, and such
inventory is expressly excluded from the lender(s) or other third parties
blanket or other lien(s), if any until the Date of Transfer.  The Consents will
be in the form attached hereto as Schedule 18.11.  Penn Traffic agrees to keep
C&S's inventory in the Facilities (holding the same in express trust for C&S)
until such time as the inventory is loaded on the trucks for delivery and in
transit to the Penn Traffic Stores in the ordinary course of its business.  To
the extent Penn Traffic procures inventory from another source (pursuant to the
terms and conditions of this Agreement), or to the extent any C&S inventory
remaining in the Facilities is purchased by Penn Traffic from C&S (such as
leftover ad product, out-of-code, dead, excess or discontinued inventory), Penn
Traffic agrees to use reasonable best efforts to segregate any such inventory
and to notify C&S of such.  Penn Traffic agrees to allow C&S to post signs in
the Facilities stating that all inventory therein (except the products expressly
excluded from the Merchandise pursuant to Section 1.3) is the property of
C&S.  Penn Traffic agrees to cooperate with C&S and to execute any written
agreement, instrument or statement or do any other acts reasonably necessary to
effectuate this provision in C&S's sole discretion.    Further, Penn Traffic
agrees to use its commercially reasonable efforts to cause its lender(s),
landlord(s) or any other third party in C&S's reasonable discretion to cooperate
with C&S and to execute any reasonable written agreement, instrument or
statement or do any other acts reasonably deemed necessary to effectuate this
provision in C&S's sole discretion (including, without limitation, obtaining
lien waivers from any landlords at the Facilities in favor of C&S, together with
a right of access to the Facilities in the event that C&S deems such access
appropriate or necessary to the inspection or custody of the
inventory).  Notwithstanding the express intent of the parties that C&S retain
ownership of the inventory referred to in this Section, until the Date of
Transfer, if and to the extent the arrangement described in this paragraph is
deemed to create a security interest, bailment or consignment by virtue of the
retention of title by C&S or for any other reason, and to the extent C&S may (in
its discretion and without hereby creating any obligation to do so) provide
purchase money financing of inventory to or for the benefit of Penn Traffic,
this Agreement shall be deemed a security agreement under the UCC and Penn
Traffic hereby grants to C&S a continuing first and exclusive lien on and
security interest in and to all such existing and future inventory of Penn
Traffic procured or purchased from C&S and maintained at the Facility and any
proceeds thereof (as defined under the UCC) ("Proceeds") to secure all sums
payable by or on behalf of Penn Traffic to C&S in accordance with the terms of
this Agreement and all other agreements between C&S and Penn Traffic or any
controlled affiliate(s) of Penn Traffic.  Such lien on and security interest in
and to the inventory and the Proceeds thereof shall attach only until the Date
of Transfer.  To perfect any such precautionary lien, Penn Traffic authorizes
C&S to file such financing statements and continuation statements, amendments
thereto, and such other instruments, documents or notices, as may be necessary
or desirable, in order to perfect and preserve the security interests granted or
purported to be granted hereby, any such filing being precautionary only.  Upon
the occurrence of any default under this Agreement, C&S shall have all rights,
remedies, benefits and security under the UCC or other applicable law with
respect to such inventory pursuant to the terms and conditions of this Section
including the provisions with respect to status of the inventory after the Date
of Transfer.  For purposes of this Section, Penn Traffic shall mean and include
all subsidiaries or controlled affiliates thereof. Penn Traffic shall
immediately give C&S a copy of any notice from its lenders or landlords
declaring a default or breach under any lease, lending or credit agreement to
which Penn Traffic is a party or by which its properties are bound, or if a
lender takes any action to accelerate the obligations owed under the credit
agreement, or of any action to foreclose or collect on its security interest in
any Collateral (as defined in the credit agreement), including any notice of a
sale or other disposition of all or any part of the Collateral.   Nothing stated
herein shall prejudice any rights or liens otherwise available to C&S under
PACA, the UCC or other applicable law, at any time (including after the Date of
Transfer), as a seller of goods.
 
 
- 21 -

--------------------------------------------------------------------------------


 




18.12 Dispute Resolution.  Any controversy, claim, or dispute between the
parties, directly or indirectly, concerning this Agreement or the breach hereof,
or the subject matter hereof, including questions concerning the scope and
applicability of this arbitration clause, shall be finally settled by
arbitration in New York City or another location to be mutually agreed by the
parties pursuant to the rules then applying of the American Arbitration
Association ("AAA"), with the sole exception of circumstances involving
irreparable injury to the other party which is not adequately compensable in
damages or at law, in which case the injured party shall have the right to bring
an action in a court to seek an appropriate equitable remedy, including
injunctive relief.  The parties will mutually agree on a single arbitrator from
a list furnished by the AAA within 20 days after the commencement of the
arbitration proceeding.  The parties agree that the arbitrator's award ("Award")
shall be duly made in writing within thirty (30) days after the hearings in the
arbitration proceedings are closed.  The arbitrator shall have the right and
authority to assess the cost of the arbitration proceedings and to determine how
its decision as to each issue or matter in dispute may be implemented or
enforced.
 

Judgment upon the Award may be sought and entered in any competent federal or
state court located in the United States of America.  An application may be made
to such court for confirmation of the Award and for any other equitable or legal
remedies that may be necessary to effectuate such Award or otherwise preserve
any rights for which no adequate remedy at law exists.


           The parties understand and agree that they hereby are giving up and
waiving any claim or right to litigate in court or by a jury trial, unless or to
the extent that such rights are specially provided for under this Agreement or
cannot be waived under applicable law.


18.13 Survival. The termination of this Agreement shall not relieve either party
of any of its obligations accrued up to the time of termination.  Those
provisions which expressly or by their nature are intended to survive
termination of this Agreement shall be deemed to have so survived.  Such
provisions which are intended to survive the termination of this Agreement
include, but are not limited to, the following Sections: 13.1, 13.4, 14.1(b),
14.3, 18.11.


[SIGNATURE PAGE TO FOLLOW]
 
 
- 22 -

--------------------------------------------------------------------------------


 




IN WITNESS WHEREOF, the parties have duly executed this Agreement under seal as
of the date first above written.




THE PENN TRAFFIC COMPANY




 
By:
_______________________________

Name:
Title:




C&S WHOLESALE GROCERS, INC.




 
By:
___________________________  

Name:
Title:


 
 
- 23 -

--------------------------------------------------------------------------------

 


LIST OF SCHEDULES




Schedule 2.2                   Contract Year Commencement & Termination Dates


Schedule 3.1(f)               Inventory Agreement


Schedule 3.1(g)              Transportation Costs for Inbound Transfers


Schedule 12(a)               Shortages/Gains


Schedule 12(b)               Inventory Procedures


Schedule 18.11               Form of Consents
 
 
- 24 -

--------------------------------------------------------------------------------




 


SCHEDULE 2.2


CONTRACT YEAR COMMENCEMENT &
TERMINATION DATES




Effective Date
 
10/12/2008
                   
Year Start
Year End
Contract Days
Contract Weeks
Contract Quarters
           
Contract Year 1
10/12/2008
10/10/2009
364
52
4 Qtrs @ 13 weeks
Contract Year 2
10/11/2009
10/9/2010
364
52
4 Qtrs @ 13 weeks
Contract Year 3
10/10/2010
10/8/2011
364
52
4 Qtrs @ 13 weeks
Contract Year 4
10/9/2011
10/6/2012
364
52
4 Qtrs @ 13 weeks
Contract Year 5
10/7/2012
10/5/2013
364
52
4 Qtrs @ 13 weeks
Contract Year 6
10/6/2013
10/4/2014
364
52
4 Qtrs @ 13 weeks
Contract Year 7
10/5/2014
10/10/2015
371
53
3 Qtrs @ 13 weeks + Qtr @ 14 weeks
Contract Year 8
10/11/2015
10/8/2016
364
52
4 Qtrs @ 13 weeks







 

--------------------------------------------------------------------------------

 


SCHEDULE 3.1(f)
INVENTORY AGREEMENT


This Inventory Agreement ("Agreement") is made as of the 10th day of September,
2008, by and between The Penn Traffic Company, a Delaware corporation ("Penn
Traffic") and C&S Wholesale Grocers, Inc., a Vermont corporation ("C&S").


 
WITNESSETH



WHEREAS, pursuant to that certain Supply Agreement by and between Penn Traffic
and C&S dated as of January 29, 2008 (the "Original Agreement"), C&S agreed to
procure and to sell and Penn Traffic agreed to purchase Penn Traffic’s
requirements of produce, on the terms and subject to the conditions set forth in
the Original Agreement;


WHEREAS, Penn Traffic and C&S have now amended and restated the Original
Agreement pursuant to that certain Amended and Restated Penn Traffic Company
Supply Agreement dated September 10, 2008 (the “Amended Supply Agreement”),
whereby C&S will procure and sell, and Penn Traffic will purchase, Penn
Traffic’s entire requirements in the categories of merchandise enumerated in the
Amended Supply Agreement (such categories being defined therein as the
“Merchandise”), on the terms and subject to the conditions set forth in the
Amended Supply Agreement;


WHEREAS, in accordance with the Amended Supply Agreement, the parties
contemplate that the transition ("Transition") to C&S of Penn Traffic’s supply
requirements with respect to the Merchandise (except produce which is currently
and will continue to be supplied) will commence on or about October 12, 2008
(the “Transition Date”) with respect to both Penn Traffic's Syracuse, New York
facility and Penn Traffic's Dubois, Pennsylvania facility (together, the
"Facilities"); and


WHEREAS, Penn Traffic and C&S wish to set forth the terms and conditions
regarding the Transition, including without limitation, the acquisition by C&S
of Penn Traffic’s Existing Inventory (as defined herein), in accordance with
Section 3.1(f) of the Amended Supply Agreement;


NOW, THEREFORE, for and in consideration of the mutual covenants and benefits
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by Penn Traffic and C&S, Penn
Traffic and C&S agree as follows:


1.  
Definition of Existing Inventory.  “Existing Inventory” shall mean that portion
of Penn Traffic's Merchandise (with the exception of produce inventory at the
Facilities, which C&S currently owns) that meets all of the terms, conditions
and restrictions set forth herein present at the Facilities as of the Transition
Date.  Existing Inventory shall not include damaged, distressed, off-condition,
out-of-code or short-coded inventory, dead inventory, unmatched items, items
that are not in full, original factory-sealed cases or cross-dock or DSD items.



 

--------------------------------------------------------------------------------

 




2.  
Definition of Actual Cost.  The “Actual Cost” for each item of Existing
Inventory shall mean the cost reflected on Penn Traffic's books and records
maintained in the ordinary course of business.  [*].

 
3.  
Representations and Warranties.  Penn Traffic represents and warrants that
Existing Inventory shall, as of the Transition Date be:  (i) owned by Penn
Traffic, free and clear of any and all liens, claims, encumbrances and rights of
others of any nature, (ii)  not subject to recall by the manufacturer or
distributor or any governmental or regulatory agency and not the subject of any
notice not to distribute such product, and (iii) in compliance with all
applicable laws, rules, regulations and ordinances.



4.  
 Inventory Maintenance.  From the date hereof until the Transition Date, Penn
Traffic shall maintain the inventory levels at its Facilities consistent with
its current or historical levels.  Penn Traffic shall segregate any excluded
merchandise in the Facilities.



5.  
Transfer of Ownership.  C&S will acquire ownership of all Existing Inventory as
of the Transition Date for the purchase price as provided in paragraph 6
hereof.  The Existing Inventory amounts will be determined by relying on Penn
Traffic's perpetual inventory using its current systems and inventory procedures
(including daily cycle counts).  Such inventory may be inspected by C&S to
verify conformance with all terms, conditions and restrictions of this
Agreement.  Penn Traffic shall provide C&S with a bill of sale for all Existing
Inventory.



6.  
Purchase Price for Existing Inventory.  C&S shall pay Penn Traffic on the [*]
for the Existing Inventory via [*]

 
7.  
Dead and Excess Inventory.  Penn Traffic shall be responsible for the cost and
disposition of any Existing Inventory consisting of or that becomes damaged,
distressed, off-condition, out-of-code, short-coded or dead inventory items,
excess or discontinued Merchandise (collectively, "Distressed Inventory"),
whether or not owned by Penn Traffic, all consistent with the Amended Supply
Agreement.  Further, Penn Traffic agrees to distro slow moving items to its
corporate stores consistent with its current policies, except with respect to
slow moving items unique to the independent wholesale stores.  Penn Traffic
agrees to provide C&S with a list of such unique items prior to the Effective
Date, and to provide prompt notice to C&S of any seasonal or other changes to
this list as such changes occur.  This provision 7 shall apply to all
Merchandise on a go forward basis, including, but not limited to, the Existing
Inventory.   Notwithstanding anything contained herein or in the Amended Supply
Agreement to the contrary, [*].

 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
- 2 -

--------------------------------------------------------------------------------


 
 
8.  
Indemnification; Insurance.  C&S shall indemnify Penn Traffic and agrees to
defend and hold Penn Traffic harmless from and against any and all third party
claims, liabilities, losses, costs, damages, judgments, settlements and expenses
(including reasonable attorney's fees and expenses incurred in defending or
prosecuting any claim for any such liabilities, losses, costs, damages,
judgments, settlements or expenses) ("Losses") arising out of or resulting from
C&S's performance under this Agreement.

 
Penn Traffic shall indemnify C&S and its affiliates and agrees to defend and
hold C&S and its affiliates harmless from and against any and all third party
Losses arising out of or resulting from claims relating to (i) Penn Traffic’s
performance under this Agreement or possession, ownership or use of the Existing
Inventory at all times, (ii) inaccuracies in Penn Traffic's perpetual inventory
numbers; (iii) any breach by Penn Traffic of a representation or warranty stated
herein; and (iv) vendor paybacks, product liability or Infringement related to
the Existing Inventory or Penn Traffic’s ownership or operation of such.  Penn
Traffic shall warrant and defend its title to the Existing Inventory forever
against all claims and demands whatsoever.


In connection with, and during, the Transition, Penn Traffic shall maintain all
insurance described under Section 13.3 of the Amended Supply Agreement.  Upon
execution of this Agreement, Penn Traffic shall provide C&S with a certificate
of insurance evidencing compliance with the foregoing insurance obligation.


9.  
Amended Supply Agreement.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Amended Supply
Agreement.  If, for any reason, the Amended Supply Agreement is terminated prior
to the Effective Date set forth therein, this Agreement shall be simultaneously
terminated and be of no force or effect.  A material failure by either party of
its obligation to complete the Transition shall constitute a breach of a
material obligation under the Amended Supply Agreement.  To the extent of any
conflict in the terms of this Agreement and the Amended Supply Agreement, the
Amended Supply Agreement shall govern.

 
10.  
Authority.  Each individual signing this Agreement hereby represents and
warrants that he has the full corporate authority to do so and thereby bind the
corporation on whose behalf the individual has signed the Agreement.

 
11.  
Binding Effect.  This Agreement shall be binding upon the parties and their
respective successors or assigns, as well as any transferee of substantially all
of the assets of a party.  Neither party shall have the right to assign its
rights or obligations hereunder or any interest herein without the prior written
consent of the other party, which consent shall not be unreasonably withheld,
conditioned or delayed.

 
 
 
- 3 -

--------------------------------------------------------------------------------


 
 
12.  
Applicable Law.  This transaction shall be governed by, and this Agreement shall
be construed and enforced in accordance with, the internal laws of the state of
New York.  If any provision, clause or part, or the application thereof under
certain circumstances, is held invalid, the remainder of this Agreement or the
application of such provision, clause or part shall not be affected thereby.

 
13.  
Entire Agreement.  This Agreement and the Amended Supply Agreement (together
will all accompanying schedules), contain the entire agreement between the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings between the parties in connection therewith.  This
Agreement may not be modified or amended except by a written agreement signed by
the parties.  Parties agree to keep the terms and conditions of this Agreement
strictly confidential.

 
14.  
Counterparts.  This Agreement may be executed in separate counterparts, each of
which shall be deemed an original, and all such counterparts together shall
constitute one and the same instrument.  This document may be executed and
delivered by facsimile.

 


 [Signature Page Follows.]
 
 
- 4 -

--------------------------------------------------------------------------------


 
 


IN WITNESS WHEREOF, Penn Traffic and C&S have executed this Inventory Agreement
on the day and year first written above.
 


THE PENN TRAFFIC COMPANY






By:________________________________
Name:
Title:






C&S WHOLESALE GROCERS, INC.






By:________________________________
Name:
Title:
 
 
- 5 -

--------------------------------------------------------------------------------




 


 




SCHEDULE 3.1(g)


TRANSPORTATION COSTS FOR INBOUND TRANSFERS


From
Zip
To
 Zip
 Round Trip Miles
 Initial Lane
Cost w/out Fuel
 Fuel
 Initial Lane
Rate with Fuel
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
               
Notes:
             
1. [*]
2. [*]
3. [*]
   

 
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 12(a)


SHORTAGES/GAINS


Inventory Gain / (Loss) Measurement


The calculation of warehouse inventory gain/(loss) will be performed following
the close of each C&S Accounting Period.  The method for calculating the
gain/(loss) will be based on the elements identified below.  The associated C&S
systemic transaction codes are identified in parenthesis for informational and
comparative purposes.


Item #
 
Inventory
Gain / (Loss)
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
1
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
2
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]
 
[*]
[*]

 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.



 

--------------------------------------------------------------------------------

 


SCHEDULE 12(b)
INVENTORY CYCLE COUNT PROCEDURES


[*]
 
 
 
 
 
 
 
 
* Material omitted and filed separately with the Securities and Exchange
Commission pursuant to a request for confidential treatment under Rule 24b-2 of
the Securities and Exchange Act of 1934, as amended.
 

--------------------------------------------------------------------------------


 
 
SCHEDULE 18.11
FORM OF CONSENTS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------